Citation Nr: 0924648	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-11 394	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in New York 
City, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability, claimed as low back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability, claimed as neck disability.

5.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

6.  Entitlement to service connection for a right leg/knee 
disability.

7.  Entitlement to service connection for a left leg/knee 
disability.

8.  Entitlement to an increased rating for residuals of left 
hip fracture, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1979 
to June 1983, from April 29, 1988, to August 11, 1988, and 
from June 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2005, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in March 2006.  The Veteran testified at a Board 
hearing in September 2008; a transcript is of record.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed, lumbar 
spine disability, cervical spine disability, right leg/knee 
disability, and left leg/knee disability, together with the 
issue of entitlement to an increased rating for residuals of 
left hip fracture, are REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied 
entitlement to service connection for neck condition, lumbar 
spine disability, and head injury; the Veteran did not file a 
notice of disagreement.  

2.  In an April 2003 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a nervous 
condition; the Veteran did not file a notice of disagreement.

3.  In February 2005, the Veteran filed a request to reopen 
his claims of service connection for cervical spine 
disability, lumbar spine disability, and residuals of head 
injury. 

4.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for nervous 
condition/posttraumatic stress disorder (PTSD).

5.  Additional evidence received since the RO's August 1999 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims of 
service connection for cervical spine disability and lumbar 
spine disability, and raises a reasonable possibility of 
substantiating the claims of service connection for cervical 
spine disability and lumbar spine disability. 

6.  Additional evidence received since the RO's April 2003 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection for nervous condition/PTSD, (hereinafter 
acquired psychiatric disability, variously diagnosed), and 
raises a reasonable possibility of substantiated the claim of 
service connection for acquired psychiatric disability, 
variously diagnosed.
 
7.  Certain evidence received since the RO's August 1999 RO 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for residuals of head injury, 
and does not raise a reasonable possibility of substantiating 
the claim.

8.  TMJ was not manifested during active service or for many 
years thereafter, nor is any TMJ otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The August 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The April 2003 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  New and material evidence has been received since the 
August 1999 denial, and the claims of service connection for 
lumbar spine disability and cervical spine disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  New and material evidence has been received since the 
April 2003 denial, and the claim of service connection for 
acquired psychiatric disability, variously diagnosed, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  New and material evidence has not been received since the 
August 1999 RO decision, and the claim of service connection 
for residuals of head injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  TMJ was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the reopening of the issues of entitlement to service 
connection for lumbar spine disability, cervical spine 
disability, and acquired psychiatric disorder, variously 
diagnosed, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to such 
issues will be addressed in a future merits decision after 
action is undertaken as directed in the remand section of 
this decision.  

With regard to the issues of entitlement to reopen residuals 
of a head injury, and entitlement to service connection for 
TMJ, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in April 2005 
and July 2005.  The letters predated the November 2005 rating 
decision.  See id.  The VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate his 
service connection claim for TMJ and what information and 
evidence is needed to reopen and substantiate his claim of 
service connection for residuals of head injury.  Such VCAA 
letters also informed the Veteran of what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2005 and 
July 2005 letters have clearly advised the Veteran of the 
evidence necessary to reopen and substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran letters in April 2005 and July 2005, which advised 
him of the evidence necessary to support his service 
connection claims.  Since the Board concludes below that the 
Veteran has not submitted new and material evidence to reopen 
his claim of service connection for residuals of head injury, 
and that the preponderance of the evidence is against 
entitlement to service connection for TMJ, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.

Except as may be discussed in the remand section of this 
decision, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Except as may be discussed in the remand section of this 
decision, the Board also finds that VA has complied with all 
assistance provisions of VCAA.  The evidence of record 
contains the Veteran's service treatment records and post-
service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, the Board has determined a VA examination is 
unnecessary with regard to his claim of service connection 
for TMJ.

New & Material Evidence:  Factual & Procedural History

The evidence of record reflects that during his initial 
period of service, he was hit by a motor vehicle in July 
1980.  Service treatment records reflect that he was walking 
along the side of a road when he was struck by a car.  He 
sustained a fractured femur on the left side, middle 3rd, and 
also an injury to his neck of a twisting rotation type.  
During his course of hospitalization, he was treated for the 
fractured femur, and wore a cervical collar for the pain in 
his neck.  The day after he was hospitalized, his cervical 
spine was evaluated as normal.  He continued to have some 
tenderness about the neck for the first couple of weeks of 
hospitalization, but it resolved more or less spontaneously.  
His hospital course consisted of 6 weeks of tibial pain 
balance suspension traction and an application of a cast.  
The final diagnosis was multiple abrasions, face left leg; 
cervical strain; and, closed fracture of the left femur 
without artery or nerve injury.  On a Report of Medical 
History completed by the veteran for separation purposes in 
January 1983, he checked the 'Yes' box for 'broken bones' but 
checked the 'No' boxes for 'frequent or severe headaches,' 
'recurrent back pain,' 'swollen or painful joints,' 'nervous 
trouble of any sort,' and 'depression or excessive worry.'  
On a Report of Medical Examination completed in January 1983, 
his 'spine, other musculoskeletal,' 'upper extremities,' 
'psychiatric,' and 'head, face, neck, and scalp' were 
clinically evaluated as normal.  

In August 1983, the Veteran filed a claim of service 
connection for left leg disability related to the motor 
vehicle accident.  In October 1983, the Veteran underwent a 
VA examination.  The examination report contains findings 
related to the left femur, and he complained of right neck 
pain at times.  On examination of the neck, there was no 
limitation of motion, spasm, or pain complaint.  Posterior 
spurs of C3-4 were observed, and narrowing of the neural 
foramina from C3-5 on the right side and at the level of C3-4 
on the left.  

Service connection was established for left femur disability, 
effective June 1983.  

VA treatment records dated in May 1985 reflect that in 
February 1985 the Veteran sustained a blow to the left 
occipital region when he was mugged outside the post officer= 
where he worked.  He had loss of consciousness for an 
undetermined time.  Thereafter, he complained of headaches, 
and also reported depressive symptoms such as loss of 
appetite, loss of sleep, and crying spells.  He also reported 
fearfulness, exaggerated startle response, being afraid to go 
out at night all due to the mugging incident.  Such 
symptomatology strongly suggested adjustment disorder and 
rule out major depression and PTSD.  A neurological 
examination was within normal limits.  

VA psychiatric treatment records reflect a diagnosis of acute 
PTSD in May 1985.  

Correspondence dated in May 1985 from the VA Chief of Medical 
Administration Service, reflects that the Veteran was in an 
accident and sustained a head injury which causes after-
effects, including memory loss and anxiety, and that he was 
undergoing neurological and psychiatric evaluation.  

In June 1985, the Veteran was hospitalized at the VA Medical 
Center (VAMC) for psychiatric reasons.  The intake report 
reflects that he complained of head and neck pain, and 
reported that his mind goes blank, he has memory loss, 
blurred vision, dizziness, and shaking.  He reported this 
started at the time of his mugging.  He reported the in-
service motor vehicle accident but only reported breaking his 
femur.  During the course of his hospitalization, a July 1985 
VA inpatient treatment record reflects a diagnosis of acute 
PTSD.  A September 1985 VA treatment record also reflects a 
diagnosis of PTSD related to the mugging incident.

An October 1986 VA treatment record reflects that the Veteran 
denied any NP problems since the head injury in February 
1985, although he did report nocturnal anxieties, a sense 
that he is being followed, and fear of leaving building.  The 
examiner noted that the diagnosis was adjustment disorder 
versus PTSD.  

Another October 1986 VA treatment record reflects that the 
Veteran was hit in the head and knocked unconscious in 
February 1985.  A brief episode of amnesia was noted, and he 
had episodic headaches.  He complained of episodic dizziness, 
difficulty maintaining his balance, and blurred vision.  A 
neurological examination was within normal limits.  The 
examiner diagnosed post concussional syndrome, mild 
depression, difficulty concentrating, and questionable 
"soft" left focal symptoms.  

A November 1987 VA treatment record reflects headaches since 
trauma in 1985.  

A January 1988 Report of Medical Examination, conducted for 
periodic purposes, reflects that the Veteran's 'head, face, 
neck, and scalp,' 'spine, other musculoskeletal,' 'upper 
extremities,' and ' psychiatric' were clinically evaluated as 
normal.  On a January 1988 Report of Medical History, the 
Veteran checked the 'Yes' boxes for 'frequent or severe 
headaches' and 'broken bones,' and checked the 'No' boxes for 
'recurrent back pain,' 'swollen or painful joints,' 'nervous 
trouble of any sort,' and 'depression or excessive worry.'  
As noted, the Veteran had a period of active service from 
April to August 1988.  No disabilities, treatment, or 
complaints for this period are documented.

A December 1988 x-ray examination of the lumbar spine was 
essentially normal.

A Report of Medical Examination completed in April 1992 
reflects that his 'head, face, neck, and scalp,' 'spine, 
other musculoskeletal,' 'upper extremities,' and ' 
psychiatric' were clinically evaluated as normal.  On an 
April 1992 Report of Medical History, the Veteran checked the 
'Yes' box for 'broken bones,' and checked the 'No' boxes for 
'frequent or severe headaches,' 'recurrent back pain,' 
'swollen or painful joints,' 'nervous trouble of any sort,' 
and 'depression or excessive worry.'  A Report of Medical 
Examination completed in June 1992 reflects that his 'head, 
face, neck, and scalp,' 'spine, other musculoskeletal,' 
'upper extremities,' and ' psychiatric' were clinically 
evaluated as normal.  On a June 1992 Report of Medical 
History, the Veteran checked the 'Yes' box for 'broken 
bones,' and checked the 'No' boxes for 'frequent or severe 
headaches,' 'recurrent back pain,' 'swollen or painful 
joints,' 'nervous trouble of any sort,' and 'depression or 
excessive worry.'  

A December 1993 MRI of the cervical spine reflects evidence 
of chronic degenerative disc disease at C3-4; anterior 
spondylosis and an anterior bulge; no posterior spondylosis 
or posterior bulges; no disc herniations; and, no other 
abnormalities.

A January 1994 VA treatment record reflects that the Veteran 
was a postal worker and complained of low back pain times one 
week.

From about February to April 1994, the Veteran complained of 
neck and low back pain, and underwent physical therapy.

A Report of Medical Examination completed in December 1994 
reflects that his 'head, face, neck, and scalp,' 'spine, 
other musculoskeletal,' 'upper extremities,' and ' 
psychiatric' were clinically evaluated as normal.  On a 
December 1994 Report of Medical History, the Veteran checked 
the 'Yes' box for 'broken bones,' and checked the 'No' boxes 
for 'frequent or severe headaches,' 'recurrent back pain,' 
'swollen or painful joints,' 'nervous trouble of any sort,' 
and 'depression or excessive worry.'  

An October 1995 x-ray examination of the cervical spine 
reflects no evidence of spinal stenosis; and, mild narrowing 
of bilateral neural foramina only at C3-4.

An October 1995 VA treatment record reflects complaints of 
depression with psychotic features, and a history of a head 
injury times two.  The Veteran reported the 1980 motor 
vehicle accident and 1985 mugging.  It was noted that the 
Veteran was having problems with his job at the post office.  
He reported feeling hypervigilant all the time, frequently 
looking over his shoulder, and that the stress he is under 
due to his job is reactivating some of the symptoms he had 
following the 1985 assault.  A history of PTSD is also 
reflected, and upon mental status examination, the examiner 
diagnosed PTSD noting a worsening of symptoms due to 
stressors at work.  

Correspondence dated in November 1995 from a VA medical 
provider states that the Veteran has depression with 
psychotic symptoms.

A January 1996 x-ray examination of the head reflects an 
impression of cerebral atrophy in a contrast and non-contrast 
CT scan of the head.  

A January 1996 x-ray examination of the lumbar spine reflects 
no evidence of spinal stenosis or HNP.

In January 1996, the Veteran sought neurological evaluation 
for headaches times 4 days.  The diagnostic impression was 
headaches.

A February 1996 VA treatment record reflects a diagnosis of 
degenerative joint disease of the cervical spine.

In February 1996, the Veteran filed a claim of service 
connection for a "neuropsychiatric condition."  

VA treatment records dated in September, 1995, October 1995, 
December 1995, March 1996, and April 1996, and June 1996 
reflect complaints of anxiety and depression, and impressions 
of rule out major depressive disorder with psychotic 
features; rule out somatic disorder; rule out dysthymia; and, 
rule out panic disorder.

In July 1996, the Veteran was admitted for depression and 
suicidal ideation.  The provisional diagnoses were rule out 
major depression with psychotic features, and rule out 
somatization disorder.  The Veteran reported that in 1980, he 
was involved in an auto accident in which he was thrown and 
knocked unconscious.  His injuries resulted in his wearing a 
body cast and being in traction for two months.  He reported 
feeling depressed and emotionally affected.  He reported the 
1985 mugging incident, reporting that he was hit on the head 
in the same spot which had been injured in the auto accident, 
resulting in another episode of unconsciousness.  He 
developed a generalized fear of others.  He was hospitalized 
and a diagnosis of PTSD was rendered.  He reported 
experiencing auditory hallucinations.  He was fired from his 
employment as a postal worker 9 months prior.  He reported 
that he continued to experience auditory hallucinations, 
suicidal ideation, and homicidal ideation towards his boss.  
He reported a multitude of somatic complaints.  Upon mental 
status testing and examination, the diagnosis was 
somatization disorder with accompanying depressive 
symptomatology.  

In November 1996, the Veteran underwent a VA examination.  
Such examination was conducted to make a determination as to 
whether any psychiatric condition was the result of an in-
service July 1980 automobile accident.  The Veteran reported 
the 1980 in-service motor vehicle accident reporting that he 
injured his femur, neck, jaw, and head.  The examiner asked 
the Veteran what could have caused his depression and he 
reported the "accident" referring to the motor vehicle 
accident.  The Veteran did not report the mugging incident.  
The examiner stated that the Veteran's presentation was 
problematic because of inadequate history and the Veteran's 
inability to remember.  The examiner opined that it seemed 
unlikely that his current psychiatric condition is as result 
of the July 1980 car accident, but he may have PTSD related 
to his service.  The examiner could not determine whether his 
car accident contributed to a dysthymic disorder and/or a 
pain disorder.  

In a December 1996 rating decision, entitlement to service 
connection for a nervous condition was denied on the basis 
that such nervous condition was not related to the in-service 
motor vehicle accident.  Such rating decision was issued to 
the Veteran in January 1997.  The Veteran did not initiate an 
appeal of this decision; therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In April 1997, the Veteran testified at a RO hearing.  In an 
August 1997 rating decision, entitlement to service 
connection for nervous disorder was denied on the basis that 
such condition was not due to service.  The Veteran did not 
initiate an appeal of this decision; therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

In October 1998, the Veteran filed a claim to reopen 
entitlement to service connection for a nervous condition 
and/or PTSD, and filed an initial claim of entitlement to 
service connection for disabilities of the low back, neck, 
and head.

In December 1998, the Veteran underwent a VA examination 
pertaining to the back.  The Veteran reported back pain due 
to the in-service motor vehicle accident.  The diagnosis was 
chronic back pain syndrome; and, chronic fibromyalgia pain 
syndrome, possibly due to old trauma.

In December 1998, the Veteran underwent a VA psychiatric 
examination.  The examiner opined that the Veteran had been 
suffering from a severe mental illness stemming back 
approximately as far as 1985 with a deteriorating course and 
a severe chronic auditory hallucinations and with visual 
hallucinations, paranoid ideation, ideas of reference and 
persecution.  The examiner stated that the stressors seem to 
have been originally from the motor vehicle accident in 1981, 
when he was severely injured with a head injury.  He was 
mugged in approximately 1985, and since then he has had 
deteriorating behavioral cognitive exposure and effective 
conditions.  The examiner opined that he met the diagnostic 
criteria for PTSD, but his main problem was recurrent major 
depressive episodes and psychosis and chronic schizophrenia.  
The Axis I diagnosis was major depressive episode, recurrent 
with psychotic features.

In an August 1999 rating decision, entitlement to service 
connection for nervous condition was denied on the basis that 
new and material evidence had not been received, and 
entitlement to service connection for head injury, lumbar 
spine disability, and neck condition were denied.  The 
Veteran did not initiate an appeal of this decision; 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

A January 2000 x-ray examination of the cervical spine 
reflects mild spondylosis deformans of the cervical spine 
with small posterior osteophytes.

In October 2001, the Veteran filed a claim to reopen 
entitlement to service connection for nervous condition.  

VA outpatient treatment records dated in 2000 and 2001 
reflect treatment for psychotic depression versus 
schizoaffective disorder, depressed type.  

An October 2001 VA treatment record reflects complaints of a 
headache, specifically a heaviness in the upper 
cervical/occipital region of head, pounding, intermittent, 
and at times starts from neck and goes up to head.  The 
assessment was probable cervical arthritis.

A November 2001 VA treatment record reflects that a MRI of 
the cervical spine was conducted which reflected mild 
degenerative disc disease C3/4 with a mild diffuse disc 
osteophyte complex, mild canal stenosis, and mild bilateral 
neural foramina narrowing.

A December 2001 VA treatment record reflects complaints of 
bilateral neck pain.  He reported that he was in a car 
accident in 1980, fell on his head, and was unconscious for 
24 hours.  The assessment was neck pain with no relief from 
rehab and injection.

VA treatment records dated in January and February 2003 
reflect treatment for psychotic depression versus 
schizoaffective disorder.

In an April 2003 rating decision, it was determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a nervous condition.

In February 2005, the Veteran filed a claim to reopen 
entitlement to service connection for back, neck and head 
pains due to the in-service motor vehicle accident, and filed 
a claim of service connection for schizoaffective disorder.  
In May 2005, the Veteran filed a claim to reopen entitlement 
to service connection for nervous disorder/PTSD.

Correspondence dated in September 2004 from the Veteran's 
treating VA medical doctor reflects that the Veteran carries 
a diagnosis of schizoaffective disorder, and was currently 
undergoing treatment.  His chief symptoms are depressed mood, 
severe anxiety, and paranoid ideation.

VA treatment records dated in 2003 through 2006, reflect 
continued treatment for psychotic depression versus 
schizoaffective disorder, and low back and neck pain.  

The Veteran's claims were denied in a November 2005 rating 
decision on the basis that new and material evidence had not 
been received.  

A May 2006 VA examination report reflects the Veteran's 
report of injuring his back and neck in service in 1979, and 
sustaining reinjury in the 1980 motor vehicle accident.  Upon 
physical examination, the diagnoses were degenerative disc 
disease of the cervical spine at C3-4 level, and degenerative 
disc disease of the lumbar spine at L4-5 level.



New & Material Evidence:  Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims of service 
connection for back, neck and head pain was received in 
February 2005 and his claim to reopen entitlement to service 
connection for nervous condition/PTSD was received in May 
2005, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Cervical and Lumbar spine disabilities

In February 2005, the Veteran submitted a claim to reopen 
entitlement to service connection for neck and back 
disabilities.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO determination in August 1999.  
In support of his claim to reopen, VA outpatient treatment 
records have been associated with the claims folder which 
reflect treatment for neck and low back pain.  At the time of 
the issuance of the August 1999 rating decision, there was no 
diagnosis pertaining to the low back, other than chronic 
pain.  As detailed, the May 2006 VA examination report 
reflects a diagnosis of degenerative disc disease of the 
lumbar spine.  Such evidence is material as it shows that the 
Veteran has a current low back disability, whereas at the 
time of the prior RO determination, the medical evidence of 
record did not reflect a diagnosed low back disability.  With 
regard to the claimed neck/cervical spine disability, the 
Veteran has continued to seek treatment for neck pain and 
degenerative disc disease of the cervical spine, and is 
claiming that his disability was initially the result of an 
incident that occurred in 1979, prior to the motor vehicle 
accident.  The Board has determined that in light of the 
current diagnosis related to the lumbar spine, and the 
medical evidence on file reflecting continued treatment 
related to his cervical spine, and the veteran's testimony 
and lay statements documented in the May 2006 VA examination 
report, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claims.  The 
claims of service connection for lumbar spine disability and 
cervical spine disability are reopened.  38 U.S.C.A. § 5108.  
The Board's decision is strictly limited to the reopening of 
the claim and does not address the merits of the underlying 
service connection claims.  

Nervous condition/PTSD/Acquired psychiatric disability

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in April 2003.  Initially, the Board has 
determined that the February 2005 claim of service connection 
for a schizoaffective disorder and May 2005 claim of service 
connection for nervous disorder/PTSD are essentially claims 
to reopen the prior claims for a "nervous" disorder, as the 
veteran is essentially claiming a psychiatric disability due 
to the July 1980 in-service motor vehicle accident.  Thus, 
the Board has characterized the claim as entitlement to 
service connection for an acquired psychiatric disability, 
variously diagnosed.  As detailed hereinabove, it is clear 
that the Veteran sustained a motor vehicle accident during 
service in July 1980, and following his first period of 
active service (but prior to his second period of active 
service) was mugged in February 1985.  Thereafter, the 
Veteran was treated for adjustment disorder, depressive 
symptoms, and PTSD in 1985 and 1986.  Service examinations 
conducted after such psychiatric treatment, however, do not 
reflect any complaints, treatment, or diagnoses related to 
his psychiatric state.  Less than four years after separation 
from his third and final period of active service, the 
Veteran experienced a exacerbation and worsening of his PTSD 
symptoms, and was initially treated with somatization 
disorder with depressive symptomatology.  By December 1998, 
the diagnosis was major depressive episode, recurrent with 
psychotic features.  Thereafter, VA treatment records reflect 
treatment for psychotic depression versus schizoaffective 
disorder, depressed type.  The evidence submitted in support 
of his February and May 2005 claims reflects continued VA 
treatment for psychotic depression versus schizoaffective 
disorder, and the Veteran also testified at a Board hearing.  
It is clear that the Veteran is claiming a psychiatric 
disability, variously diagnosed over the years, due to the 
July 1980 in-service accident.  In light of the new medical 
evidence documenting continued treatment for psychiatric 
disabilities, and in light of his Board hearing testimony, 
the Board has determined that such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  The claim of service connection for an acquired 
psychiatric disability, variously diagnosed, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

Residuals of head injury

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in August 1999.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
residuals of head injury cannot be reopened.

The evidence added to the record since the August 1999 
decision includes VA treatment records, which periodically 
reflect complaints of a headache.  Likewise, he has continued 
to be treated for a psychiatric condition and has undergone 
periodic neuropsychiatric examinations.

Although the evidence submitted with the claim to reopen is 
"new" in that it was not previously of record at the time 
of the prior decision, such evidence is cumulative and 
redundant, and the evidence submitted does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of head injury.  Despite his 
contentions otherwise, the Veteran did not sustain a head 
injury in the July 1980 in-service motor vehicle accident, 
nor did he complain of any symptomatology pertaining to the 
head, to include headaches.  The service treatment record 
completed at the time of said accident reflects that he 
sustained a fractured femur, cervical strain, and multiple 
abrasions of the face and left leg.  There are no subjective 
complaints or objective findings related to a head injury.  
Moreover, on examination in January 1983, he denied frequent 
or severe headaches, and his head was clinically evaluated as 
normal.  He claimed entitlement to service connection for 
fractured left femur in August 1983, but did not claim 
residuals of a head injury or voice any complaints related to 
a head injury.  It was not until subsequent to the February 
1985 mugging incident when he sustained a blow to the left 
occipital region that he then began to complain of headaches, 
and other symptomatology such as dizziness, blurred vision, 
and memory loss.  As detailed, an October 1986 treatment 
record reflects a diagnosis of questionable "soft" left 
focal symptoms, and a January 1996 x-ray examination of the 
head reflects an impression of cerebral atrophy.  The prior 
rating decision denied the Veteran's claim of service 
connection on the basis that there was no evidence of an 
etiological relationship of any residuals of head injury to 
his period of service.  While the "new" evidence consists 
of VA outpatient treatment records that he has reported 
experiencing headaches, such subjective symptomatology and 
objective evidence related to headaches is essentially a 
reiteration of the underlying contention offered in 
connection with his prior claim.  Service treatment records 
during his first period of service are completely devoid of 
any complaints, diagnoses, or treatment related to a head 
injury, to include at the time of the July 1980 motor vehicle 
accident.  It was not until the mugging that he began to 
experience symptomatology related to the head.  The newly 
submitted evidence reflects continued treatment for headaches 
but does not contain a medical nexus linking any headaches to 
his period of service.  Records showing treatment years after 
service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

Overall, the evidence submitted since the August 1999 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the Veteran has not 
presented new and material evidence to reopen his claim of 
service connection for residuals of head injury.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal on the head injury issue is denied.  

In view of the Board's finding that the residuals of head 
injury issue has not been reopened, a VA examination with 
opinion is not required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



TMJ

The Veteran has claimed that his TMJ is as a result of the 
July 1980 in-service motor vehicle accident; however, has not 
submitted any probative evidence to support an etiological 
relationship.  

As detailed hereinabove, service treatment records do not 
reflect that the Veteran suffered any injury to the jaw at 
the time of the in-service motor vehicle accident.  As 
detailed, he suffered a fractured femur, cervical strain, and 
multiple abrasions to the face and left leg.  Service 
treatment records do not otherwise reflect that he sustained 
any injury to the jaw or dental problems related to TMJ.  An 
examination performed for separation purposes from his first 
period of service in January 1983, reflects that with regard 
to dental defects and diseases he was deemed acceptable. 

The Veteran filed a claim of service connection for left leg 
disability in August 1983; however, did not voice any 
complaints related to the jaw or teeth.  This suggests that 
the Veteran did not have or did not believe he had any 
disability related to the jaw or teeth at that time.  
Likewise, VA outpatient treatment records dated from 1985 and 
1986, do not reflect any complaints related to the teeth or 
jaw.

A Report of Medical Examination conducted in January 1988 
reflects that with regard to dental defects and diseases he 
was deemed acceptable.  His 'mouth and throat' were 
clinically evaluated as normal.  A Report of Medical 
Examination conducted in June 1992 reflects that with regard 
to dental defects and diseases he was classified as Type 2, 
Class II.  His 'mouth and throat' were clinically evaluated 
as normal.  A Report of Medical Examination conducted in 
December 1994 reflects that with regard to dental defects and 
diseases he was deemed acceptable.  His 'mouth and throat' 
were clinically evaluated as normal.  

In or about April 1994, the Veteran complained of TMJ, and in 
September 1996 underwent diagnostic and surgical arthroscopy 
of right and left temporomandibular join; subsynovial 
injection of celestone into bilateral TMJ; bilateral TMJ 
lysis and lavage; and bilateral TMJ brisement procedure.  The 
postoperative diagnosis was right TMJ grade II synovitis, 
Grade O osteoarthritis with multiple adhesive bands; and, 
left TMJ grade II synovitis, grade O osteoarthritis.  

In November 1996, October 1998, and October 2001, the Veteran 
filed claims of service connection related to other claimed 
disabilities; however, did not claim entitlement to service 
connection for TMJ.  This suggests that the Veteran did not 
believe that his TMJ was related to his periods of active 
service, to include the July 1980 motor vehicle accident.

Based on the medical evidence of record, it was not until 
April 1994, approximately three years after separation from 
his third period of active service that the medical evidence 
contains any complaints of and diagnosis of TMJ, and such 
constitutes an approximate 14 year period since the in-
service motor vehicle accident.  This period without 
treatment after service is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
Moreover, the Veteran did not file a claim of service 
connection for TMJ until May 2005, approximately 14 years 
after separation from his third period of active service, and 
25 years after the in-service motor vehicle accident.  A July 
2005 VA examination report reflects the Veteran's contention 
that his TMJ began secondary to the 1980 motor vehicle 
accident.  The examiner diagnosed bilateral TMJ.  But a 
transcription of lay history unenhanced by any additional 
medical comment by the examiner does not constitute competent 
medical evidence.  Moreover, a Veteran's subjective complaint 
is also not competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board is unable to find any persuasive evidence in 
support of the claim that the Veteran's claimed TMJ is 
related to service.  The Board has considered the lay 
testimony provided by the Veteran with regard to his claimed 
TMJ; however, as discussed hereinabove such contentions are 
not supported by the evidence of record.  Likewise, as a 
layperson, the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As noted above, the lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
There is otherwise no medical evidence to support a causal 
relationship between his TMJ and his period of active 
service.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for the claim of 
service connection for TMJ.  However, such is not required in 
order to make a final adjudication.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

With regard to the claim of service connection for TMJ, while 
the evidence does establish a current disability, the 
evidence does not establish that the Veteran suffered "an 
event, injury or disease in service," with regard to his 
claimed TMJ, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the Veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a disability in service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for TMJ.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claims of service connection for cervical spine disability, 
for lumbar spine disability, and for an acquired psychiatric 
disorder, variously diagnosed.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.

New and material evidence has not been received with regard 
to the claim of service connection for residuals of head 
injury, and the head injury claim is not reopened.  
Entitlement to service connection for TMJ is not warranted.  
To this extent, the appeal is denied.


REMAND

Cervical spine and lumbar spine disabilities

The Veteran has claimed that he injured his low back and neck 
during service in 1979 and in the July 1980 in-service motor 
vehicle accident.  As detailed, the Veteran sustained a 
cervical strain in the July 1980 in-service motor vehicle 
accident.  Subsequent to such accident, an April 1981 service 
treatment record reflects complaints of back and neck pain.  
Subsequent to his initial period of service, an October 1983 
examination reflects objective findings of posterior spurs of 
C3-4, and narrowing of the neural foramina from C3-5 on the 
right side and at the level of C3-4 on the left.  Thereafter, 
the Veteran has complained of neck pain and has been treated 
for degenerative disc disease of the cervical spine.  The 
current evidence of record reflects a diagnosis of 
degenerative joint disease of the lumbar spine.  In light of 
the in-service findings and complaints, and post-service 
diagnoses related to the cervical spine and lumbar spine, the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disability

In light of the varying psychiatric diagnoses from 1985 to 
the present, the Veteran should be afforded a VA examination 
to assess the nature and etiology of his claimed acquired 
psychiatric disability, to include whether any such 
disabilities were aggravated by his second and third periods 
of service.  See id.  

Bilateral leg/knee disabilities

In July 1979, the Veteran complained of right knee pain which 
he reported he had injured the prior day during football.  On 
physical examination, there was tenderness over the whole 
knee.  Four days later in July 1979, the Veteran again 
complained of right knee pain for 4 or 5 days.  On physical 
examination, there was some crepitation, and the knee was 
tender to touch.  Another July 1979 service treatment record 
reflects complaints of bilateral knee pain for six days.  He 
reported pain in the hip and ankle, and reported that prior 
to service he had slight pain in the right hip and knee.  The 
impression was chondromalacia right knee, rule out pubic 
stress reaction bilateral hip, right worse than left.  An x-
ray of the bilateral hip was negative.  Thereafter, the 
Veteran was issued an elastic knee brace for bilateral knees.  
As detailed hereinabove, in July 1980, the Veteran fractured 
his left femur and service connection is in effect for such 
residuals of such disability.  In April 2005, the Veteran 
underwent a VA examination pertaining to the left lower 
extremity.  The examiner suggested that the Veteran may have 
a left hip and/or left knee disability aggravated by his left 
femoral fracture; however, the examiner's opinion is 
confusing and unclear.  Moreover, the examiner did not 
examine the right lower extremity.  The Veteran should be 
afforded another VA examination to assess the nature and 
etiology of any right or left leg disability, to include 
whether any disability of the right or left leg was caused by 
or aggravated by his service-connected left femur fracture.

Increased rating for residuals of fractured left femur

The Board is unable to adequately assess the current severity 
of the Veteran's residuals of fractured left femur based on 
the April 2005 VA examination report, as the examination 
report contains confusing and unclear findings as to the 
subjective complaints and objective manifestations related to 
his service-connected residuals of fractured left femur, and 
any separate and distinct left knee and/or left hip 
disabilities.  The Veteran should be afforded another VA 
examination to assess the severity of his residuals of 
fractured left femur.

With regard to his increased rating claim, the Board also 
notes that during the pendency of this appeal, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which outlined the notice requirements 
for an increased-compensation claim under 38 U.S.C.A. § 
5103(a).  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Vazquez.

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
Veteran should also be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should schedule the Veteran 
for an appropriate VA examination(s) to 
assess the nature and etiology of any 
cervical and lumbar spine disabilities.  
It is imperative that the claims 
folder, to include all service 
treatment records and post-service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated tests, should be 
accomplished.  The appropriate examiner 
should then offer responses to the 
following:

  a)  Is it at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the Veteran's 
cervical spine disability is related to 
active service, or any incident 
therein, to include the July 1980 motor 
vehicle accident?

  b)  Is it at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the Veteran's lumbar 
spine disability is related to active 
service, or any incident therein, to 
include the July 1980 motor vehicle 
accident?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed acquired 
psychiatric disorder.  It is imperative 
that the claims folder, to include all 
service treatment records and post-
service treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer opinions as to 
following:

  a)  Does the Veteran have a current 
psychiatric disability that is at least 
as likely as not (a 50% or higher degree 
of probability) due to his period of 
active service from June 1979 to June 
1983, to include the July 1980 motor 
vehicle accident?  

  b)  Does the Veteran have PTSD that is 
at least as likely as not (a 50% or 
higher degree of probability) due to his 
period of active service from June 1979 
to June 1983, to include the July 1980 
motor vehicle accident?  

  c)  Does the Veteran have a psychiatric 
disability that pre-existed his second 
period of active service (April 1988 to 
August 1988), and, if so, was any 
psychiatric disability aggravated by his 
second period of service?

  d)  Does the Veteran have PTSD that 
pre-existed his second period of active 
service (April 1988 to August 1988) and, 
if so, was any PTSD aggravated by his 
second period of service?

  e)  Does the Veteran have a psychiatric 
disability that pre-existed his third 
period of active service (June 1990 to 
July 1991) and, if so, was any 
psychiatric disability aggravated by his 
second period of service?

  f)  Does the Veteran have PTSD that 
pre-existed his third period of active 
service (June 1990 to July 1991) and, if 
so, was any PTSD aggravated by his second 
period of service?

  g)  Does the Veteran have a current 
psychiatric disability that is at least 
as likely as not (a 50% or higher degree 
of probability) due to his period of 
active service from April 1988 to August 
1988, and/or due to his period of active 
service from June 1990 to July 1991?  

  h)  Does the Veteran have a current 
psychiatric disability that is at least 
as likely as not (a 50% or higher degree 
of probability) due to his period of 
active service from April 1988 to August 
1988, and/or due to his period of active 
service from June 1990 to July 1991?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

4.  The RO should schedule the Veteran 
for an appropriate VA examination(s) to 
assess the nature and etiology of any 
right or left leg disability.  It is 
imperative that the claims folder, to 
include all service treatment records 
and post-service treatment records, be 
reviewed in conjunction with the 
examination.  Any medically indicated 
tests, should be accomplished.  The 
appropriate examiner should then offer 
responses to the following:

  a)  Does the Veteran have a right leg 
disability, to include any disability 
of the right knee or right hip?

  b)  Does the Veteran have a left leg 
disability, to include any disability 
of the left knee or left hip, separate 
and distinct from any residuals of left 
femur fracture?

  c)  Is any right leg disability at 
least as likely as not (i.e. a 50 
percent or higher degree of 
probability) due to the Veteran's 
period of active service from June 1979 
to June 1983?

  d)  Is any left leg disability 
(separate and distinct from the left 
femur fracture) at least as likely as 
not (i.e. a 50 percent or higher degree 
of probability) due to the Veteran's 
period of active service from June 1979 
to June 1983?  

  e)  Is any right leg disability at 
least as likely as not (i.e. a 50 
percent or higher degree of 
probability) proximately due to, or 
caused by, the Veteran's residuals of 
left femur fracture?

  f)  Is any left leg disability at 
least as likely as not (i.e. a 50 
percent or higher degree of 
probability) proximately due to, or 
caused by, the Veteran's residuals of 
left femur fracture?

  g)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that any right leg 
disability has been aggravated by the 
Veteran's service-connected residuals 
of left femur fracture?  

  g)  Is it at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that any left leg 
disability has been aggravated by the 
Veteran's service-connected residuals 
of left femur fracture?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

5.  The Veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity, and nature and extent of 
any impairment from the fractured left 
femur.  It is imperative that the claims 
folder, to include all service treatment 
records and post-service treatment 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should expressly 
report any and all diagnoses related to 
the left lower extremity, and in the 
event that more than one diagnosis is 
rendered, should attempt to distinguish 
any separate symptomatology as a result 
of such diagnoses, to include the 
symptomatology specifically related to 
the left femur fracture.  

Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

6.  After completion of the above, review 
the expanded record, ensure that all 
notice and assistance provisions have 
been satisfied, undertake any additional 
development deemed necessary, and 
readjudicate the remaining claims of 
service connection and increased rating 
claim.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


